Order entered June 21, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00647-CV

              UNITED DEVELOPMENT FUNDING, L.P. ET AL., Appellants

                                              V.

                          MEGATEL HOMES III, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-04147

                                          ORDER
        Before the Court is appellants’ June 18, 2019 unopposed motion for extension of time to

file their brief. We GRANT the motion and ORDER the brief be filed no later than July 26,

2019.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE